Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 3, 2018

                                      No. 04-18-00875-CV

                                   IN RE D.J.J. AND R.Z.B.,

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 16-10-00272-CVK
                    Honorable Melissa Uram-Degerolami, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights. The
clerk’s record has been filed, and it shows that the trial court signed a final order that actually
disposed of all claims and all parties in the trial court on April 20, 2018. The notice of appeal
was therefore due on May 10, 2018, but it was not filed until October 31, 2018. See Tex. R. App.
P. 26.1.(b).

        The notice of appeal states counsel did not learn of the trial court’s final order until
October 10, 2018. If a party affected by a final order has not—within 20 days after the final order
was signed—either received the trial court clerk’s notice of the order or actual knowledge of the
order’s signing, “then a period that, under these rules, runs from the signing will begin for that
party on the earlier of the date when the party receives notice or acquires actual knowledge of the
signing.” R. 4.2(a)(1). “But in no event may the period begin more than 90 days after the . . .
order was signed.” Id. This rule does not apply to a restricted appeal. Id. at R. 4.2(b). Because
counsel learned about the final order more than 20 days after the judgment was signed, the
period to file the notice of appeal could have commenced no more than 90 days after the
appealed judgment was signed, and the notice of appeal was due within 20 days.

        The notice of appeal therefore appears to be untimely. A timely notice of appeal must be
filed in order to invoke this court’s jurisdiction. See Sweed v. Nye, 323 S.W.3d 873 (Tex. 2010).
“Once the period for granting a motion for extension of time under Rule [26.3] has passed, a
party can no longer invoke the appellate court’s jurisdiction.” See Verburgt v. Dorner, 959
S.W.2d 615, 615 (1997). We therefore ORDER appellant to file a response by December 13,
2018, showing cause why this appeal should not be dismissed for lack of jurisdiction. If
appellant fails to satisfactorily respond within the time provided, the appeal will be dismissed.
See Tex. R. App. P. 42.3(a), (c). Appellant has the burden to request the trial court clerk prepare
a supplemental clerk’s record containing all necessary pleadings and orders to establish this
court’s jurisdiction. Appellant must file a copy of any such request with this court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court